DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of species A, FIGS. 1-5, in the reply filed on 1/25/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim1 is objected to because of the following informalities:
in claim 1, line 2: “tublular” should be “tubular”; and
in claim 1, line 3: “tublular” should be “tubular”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a patient” in lines 3-4, but it is not clear if this patient is the same as, related to, or different from “a patient” in claim 1, line 1.  If they are the same, “a patient” in lines 3-4 should be “the patient”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 2-7 and 11-13 are rejected by virtue of their dependence from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 14, and 16 of U.S. Patent No. 10,660,621 (the ‘621 patent) in view of U.S. Patent No. 3,664,328 (Moyle).
Claim 1 of the ‘621 patent includes a device for collecting a biological sample in a patient, the device comprising a collection portion, the collection portion provided with a size and shape sufficiently dimensioned to intubate a patient, the collection portion having a first axial end portion and a second axial end portion, and the second axial end portion having a collapsed position and an expanded position.

With respect to claim 2 of the present application, claim 3 of the ‘621 patent as modified by Moyle includes wherein the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded position, the outer surface facing radially inwardly when the second axial end portion is in the collapsed position.
With respect to claim 3 of the present application, claim 4 of the ‘621 patent as modified by Moyle includes wherein the second axial end portion includes a plurality of tissue collecting projections.
With respect to claim 4 of the present application, claim 5 of the ‘621 patent as modified by Moyle includes wherein at least one of the tissue collecting projections has a V-shape.
With respect to claim 5 of the present application, claim 6 of the ‘621 patent as modified by Moyle includes wherein the at least one of the tissue collecting projections has first and second sides extending from an intersection at an angle to each other, the first and second sides extending toward the first axial end portion from the intersection when the second axial end portion is in the expanded position.

With respect to claim 7 of the present application, claim 9 of the ‘621 patent as modified by Moyle includes wherein the plurality of tissue collecting projections includes at least one circumferentially extending rib.
With respect to claim 11 of the present application, claim 14 of the ‘621 patent as modified by Moyle includes wherein the first and second axial end portions are integrally formed as one-piece.
With respect to claim 12 of the present application, claim 16 of the ‘621 patent as modified by Moyle includes wherein the first and second axial end portions are connected by a circumferentially extending hinge.
With respect to claim 13 of the present application, claim 1 of the ‘621 patent as modified by Moyle includes wherein the second axial end portion only moves axially relative to the first axial end portion as the second axial end portion moves between the collapsed and expanded positions since the second axial end portion only moves axially when going from the convex to concave shapes and vice versa.

Claims 1-3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 18-21, and 23 of copending Application No. 17/643299 (reference application) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a tublular member with the tublular member provided with a size and shape sufficiently 
Claims 1 and 13 of the present application includes the features of claim 1, 2, 9, or 18-19 of the reference application as modified by Moyle.
Claim 2 of the present application includes the features of claim 3 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 4 or 20 of the reference application as modified by Moyle.
Claim 11 of the present application includes the features of claim 5 or 21 of the reference application as modified by Moyle.
Claim 12 of the present application includes the features of claim 7 or 23 of the reference application as modified by Moyle.

Claims 1-5, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 14, 16, 18, 21-22, 25-26, and 29-30 of copending Application No. 17643320 (reference application) in view of Moyle.

Claims 1, 2, and 13 of the present application includes the features of claim 1, 7, 18, 21, 22, 25, 26, or 29 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 8 or 30 of the reference application as modified by Moyle.
Claim 4 of the present application includes the features of claim 9 of the reference application as modified by Moyle.
Claim 5 of the present application includes the features of claim 10 of the reference application as modified by Moyle.
Claim 7 of the present application includes the features of claim 11 of the reference application as modified by Moyle.
Claim 11 of the present application includes the features of claim 14 of the reference application as modified by Moyle.


Claims 1-4, 6-7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-10, 12-17, and 19-24 of copending Application No. 17643329 (reference application) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a tublular member with the tublular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tublular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, and 13 of the present application includes the features of claim 1, 7, 9, 13, 19, or 24 of the reference application as modified by Moyle.
Claim 2 of the present application includes the features of claim 13 or 20 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 8, 14, or 21 of the reference application as modified by Moyle.

Claim 6 of the present application includes the features of claim 16 of the reference application as modified by Moyle.
Claim 7 of the present application includes the features of claim 17 of the reference application as modified by Moyle.
Claim 11 of the present application includes the features of claim 2, 10, or 22 of the reference application as modified by Moyle.
Claim 12 of the present application includes the features of claim 4, 12, or 23 of the reference application as modified by Moyle.

Claims 1-7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 13, 16-18, 22-23, and 30 of copending Application No. 17643335 (reference application) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a tublular member with the tublular member provided with a size and shape sufficiently dimensioned to intubate a patient (the portion of the tube 16 between the rings 18 and 20 of Moyle), the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position  (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tublular member, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample.  This is a provisional 
Claims 1-3, and 13 of the present application includes the features of claim 1, 2, 11, 13, 16-18, 22-23, or 30 of the reference application as modified by Moyle.
Claim 4 of the present application includes the features of claim 3 of the reference application as modified by Moyle.
Claim 5 of the present application includes the features of claim 4 of the reference application as modified by Moyle.
Claim 6 of the present application includes the features of claim 5 of the reference application as modified by Moyle.
Claim 7 of the present application includes the features of claim 7 of the reference application as modified by Moyle.

Claims 1-3 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 17, 20, and 29-30 of copending Application No. 17643341 (reference application) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave and convex configurations so as to permit easier insertion into the body and protection of the collection 
Claims 1 and 13 of the present application includes the features of claim 1, 10-12, 20, or 29 of the reference application as modified by Moyle.
Claim 2 of the present application includes the features of claim 11 or 30 of the reference application as modified by Moyle.
Claim 3 of the present application includes the features of claim 17 of the reference application as modified by Moyle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,664,328 (Moyle).
With respect to claim 1, Moyle teaches a device for collecting a biological sample in a patient, the device comprising
a collection portion attached to a tublular member (the portion of the tube 16 between the rings 18 and 20 of Moyle), 
the collection portion and the tublular member provided with a size and shape sufficiently dimensioned to intubate a patient (the device is sized and shaped to be 
the collection portion having a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), 
the second axial end portion having a collapsed position (the balloon 12 in FIG. 1 of Moyle) and an expanded position (the balloon 12 in FIGS. 2 and 3 of Moyle), 
the second axial end portion extending axially into the first axial end portion and having a concave shape when in the collapsed position (the balloon 12 in FIG. 1 of Moyle), 
the second axial end portion being convex when in the expanded position (the balloon 12 in FIGS. 2 and 3 of Moyle).
With respect to claim 2, Moyle teaches that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded position (the balloon 12 in FIGS. 2 and 3 of Moyle), the outer surface facing radially inwardly when the second axial end portion is in the collapsed position (the balloon 12 in FIG. 1 of Moyle).
With respect to claim 3, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 11, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the balloon 12 and the portion of the tube 16 that receives the balloon 12 of Moyle are presented as being formed of one-piece (FIG. 1 of Moyle).

With respect to claim 13, Moyle teaches that the second axial end portion only moves axially relative to the first axial end portion as the second axial end portion moves between the collapsed and expanded positions (see movement of the balloon 12 between FIGS. 1 and FIG.2 or 3 of Moyle; col. 2, lines 1-34 of Moyle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle in view of U.S. Patent Application Publication No. 2008/0243031 (Seibel).
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Seibel teaches the use of the structures 230 on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 on the surface of the balloon 12 of Moyle since they help abrade cells.
With respect to claim 3, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the structures 230 of Seibel and the fibrous, flocculent material 14 of Moyle).

With respect to claim 5, the combination teaches or suggests that the at least one of the tissue collecting projections has first and second sides extending from an intersection at an angle to each other, the first and second sides extending toward the first axial end portion from the intersection when the second axial end portion is in the expanded position (the structures 230 of Seibel).

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle in view of U.S. Patent No. 1,098,222 (Brasefield).
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as the capturing mechanism of Moyle since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it has a sturdier structure.
With respect to claim 3, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (two or more of the longitudinal ribs 10 of Brasefield and one or more of the circumferential ribs 10 of Brasefield).
With respect to claim 6, the combination teaches or suggests that circumferentially extending ribs extend between adjacent tissue collecting projections (two or more of the circumferential ribs 10 of Brasefield).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791